Citation Nr: 1637341	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include congestive heart failure with an irregular heart beat as a result of herbicide exposure.

2.  Entitlement to service connection for a skin condition to include psoriasis and skin cancer as a result of herbicide exposure.

3.  Entitlement to service connection for hyperthyroidism to include Grave's disease as a result of herbicide exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2009 (heart); April 2012 (psychiatric); March 2013 (TDIU); and January 2014 (psoriasis and thyroid) of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board previously remanded the issue entitlement to service connection for a skin disorder in August 1997 in order to provide the Veteran with a VA examination.  The Board also remanded the Veteran's claims in April 2016 to obtain Social Security Administration (SSA) records; which were obtained.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with and did not seek treatment for hyperthyroidism in-service.

2.  The Veteran was not diagnosed with and did not seek treatment for a heart disorder in-service or within a year of service.

3.  The Veteran was not diagnosed with and is not shown to have sought treatment for a skin disorder in-service.

4.  The Veteran was not exposed to herbicides in-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperthyroidism have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that the Veteran was not provided a VA examination or medical opinion assessing the etiology of his hyperthyroidism, heart disorder, or skin disorder.  Nevertheless as described infra, there is no evidence, beyond the Veteran's own assertions, suggesting that an event, injury, or disease related to the Veteran's hyperthyroidism, heart disorder, or skin disorder was incurred in-service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion that his Grave's disease is the result of his military service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Herbicide Exposure

The Veteran has asserted that he was exposed to herbicides while in service.  Specifically, he believes he was exposed to herbicide while stationed at Clark Air Force Base in the Philippines.  Nevertheless, the weight of the evidence indicates that the Veteran does not meet the criteria for herbicide exposure.

During the pendency of the Veteran's claim, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(v).  

The regulation specifically provides that: an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(v).  

This change established a new basis of entitlement for VA compensation benefits based on a presumptive basis, since proof of the Veteran serving around the proper aircraft would mean his exposure to herbicide is now presumed and this is no longer a factual issue for which he must produce evidence of actual exposure.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104 (b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim).  

As noted, regularly and repeatedly operated, maintained, or served onboard C-123 aircraft means that the individual was assigned to an Air Force squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  

VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members (available at http://www.benefits.va.gov/compensation/
docs/AO_C123_AFSpecialityCodesUnits.pdf).  The Veteran's service personnel records indicate that he served as a freight traffic specialist at Clark Air Force Base in the Philippines.  Nevertheless, the Veteran's DD-214 indicates that the Veteran did not enter the service until December 1971.  In order to qualify as working regularly and repeatedly operating, maintaining, or serving onboard C-123 aircraft while stationed at Clark Air Force Base, the Veteran must have served at Clark Air Force Base between 1969 and 1970.  Therefore, the Veteran has not met the criteria for herbicide exposure.

The Board also notes that the Veteran claimed in his written statements that he walked around 55 gallon drums of herbicide while he was stationed at Clark Air Force Base.  Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, even to the extent that this is true, walking by a sealed 55 gallon drum of herbicide does not constitute herbicide exposure.  The Board also notes that the Veteran has submitted historical literature indicating that herbicide was stored at in the Philippines.  However, even if such storage was accepted as historically accurate, it is not sufficient to establish exposure to herbicides for VA purposes. Furthermore, one of the historical documents that the Veteran submitted indicates that service members were specially trained on how to safely handle herbicides.  See The Japan Times "U.S. Vet Pries Lid Off Agent Orange Denials" April 15, 2012.  Accordingly, the weight of the evidence is not sufficient to demonstrate that the Veteran was exposed to herbicide.

Hyperthyroidism

At issue is whether the Veteran is entitled to service connection for hyperthyroidism to include Grave's disease.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran has submitted multiple written statements claiming that he has hyperthyroidism, and that he believes this condition is related to a period of service.

The Veteran's service treatment records are silent for a diagnosis of or treatment for hyperthyroidism.  In his service separation examination, the Veteran's endocrine system was evaluated as normal.  In a medical history provided contemporaneously with his service separation examination, the Veteran denied having or ever having had thyroid trouble, and he described his state of health as nearly perfect at the time.

An October 2007 private treatment record indicates that the Veteran's thyroid was normal, and that he did not have symptoms suggestive of a thyroid abnormality.

A November 2007 private treatment office note indicated that there was no thyroid enlargement.

A February 2008 private treatment record indicates that the Veteran had a thyroid disorder.

VA treatment records from August 2008 to March 2015 indicate that the Veteran had a history of hyperthyroidism.

The Veteran submitted a letter in October 2013 in which he opined that his hyperthyroidism was related to his period of service and specifically to herbicide exposure.  He asserted that Grave's disease had been linked to herbicide exposure.  As noted, herbicide exposure has not been conceded in the Veteran's case.  However, even were it to be, in Agent Orange 2014, the National Academy of Sciences concluded that there was limited or suggestive of an association between hypothyroidism and herbicide exposure, but no relationship was identified between hyperthyroidism (Grave's disease) and herbicide exposure.  While the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to determine the etiology of a disease such as Grave's disease, as such is a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

An October 2013 private medical opinion indicates that the Veteran had a current diagnosis of hyperthyroidism, but it does not address the etiology of the condition.

The weight of the evidence indicates that the Veteran is not entitled to service connection for hyperthyroidism.  The Board acknowledges that the Veteran has been diagnosed with hyperthyroidism.  Nevertheless, the Veteran's service treatment records are silent for a diagnosis of or treatment for hyperthyroidism.  The Veteran's service separation examination indicated his endocrine system as normal, and he denied having or ever having had a thyroid problem in a contemporaneous medical history.  Finally, the earliest medical diagnosis of record of any thyroid disorder occurred in February 2008, and an August 2008 VA treatment record indicated that the Veteran has a history of hyperthyroidism.  In light of the absence of hyperthyroidism in the Veteran's service treatment records as well as the yawning gulf between the Veteran's period of service and his diagnosis of hyperthyroidism, the Board finds that the evidence is insufficient to demonstrate that his hyperthyroidism is related to a period of service.

Here, the weight of the probative evidence of record simply fails to demonstrate a link between the Veteran's hyperthyroidism and a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a hyperthyroidism is denied.

Heart Disorder

At issue is whether the Veteran is entitled to service connection for a heart disorder.  Specifically, the Veteran contends that he passed out while on active duty, and that he was diagnosed with congestive heart failure and irregular heart beat at that time.  

The Veteran's service treatment records confirm that, in September 1975, he was sent to the emergency room after fainting.  The Veteran also indicated at the time that he had always been anemic.  The Veteran was not diagnosed with a heart disorder at that time.  In his service separation examination, the Veteran's heart was evaluated as normal.  In a medical history provided contemporaneously with his service separation examination, the Veteran denied having or ever having had heart trouble, and he described his state of health as nearly perfect at the time.

The Veteran has submitted multiple statements indicating that he has a current heart disorder, and that his condition is related to an incident in service where he passed out.  The Veteran has also submitted medical literature providing general medical information on heart disorders and pace makers.

Private treatment records from October 2007 to August 2008 indicate that the Veteran has been diagnosed with a heart disorder, and that he received a pace maker in October 2007.

VA treatment records from August 2008 to August 2013 indicate that the Veteran had a history of congestive heart failure, and that he was hospitalized in for it in 2007.  The treatment records also indicate that the Veteran has a pace maker.

SSA records from June 2009 to August 2009 indicate that the Veteran has been is disabled by a heart disorder, and that the disability began in June 2009.

In his VA Form 21-4142s from January 2010 and March 2015, the Veteran indicated that he was first diagnosed with congestive heart failure in 1999, decades after he separated from service.

The Veteran underwent a private evaluation in May 2013.  The Veteran has been diagnosed with congestive heart failure and ventricular arrhythmia, and the private physician noted that the Veteran had a pace maker implanted in 2007.

The Veteran submitted an private medical opinion in October 2013 opining that his hyperthyroidism aggravated his heart disorder.  Nevertheless, the Board has found that the Veteran's hyperthyroidism is not service connected, and, therefore, this theory does not provide an adequate basis for service connection.

The weight of the evidence of indicates that the Veteran is not entitled to service connection for a heart disorder.  The Veteran has been clearly diagnosed by competent medical professionals with a heart disorder.  Furthermore, the Board finds that the Veteran's report that he collapsed in service to be credible, because it was memorialized in the Veteran's medical records.  Nevertheless, the weight of the medical evidence indicates that there is no medical nexus between his current diagnosis and his claimed, or any other, in-service incurrence.  Although the Veteran's treatment records memorialize him being treating for collapsing, the treatment record indicates that the incident was related to either overheating or anemia rather than a heart condition.  The Veteran's heart was evaluated as normal on his service separation examination, and he reported that he did not have and had never had heart trouble on a contemporaneous medical history.  The Veteran later reported that he was first diagnosed with a heart disorder in 1999.  Treatment records indicate that the Veteran clearly had a heart disorder by 2007.  Even giving the Veteran the benefit of the doubt and assuming his heart disorder manifested in 1999, over two decades passed between when the Veteran separated from service - with a healthy heart and no history of heart trouble - and his heart disability first manifested.

Here, the weight of the probative evidence of record simply fails to demonstrate a link between the Veteran's heart disease and a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a heart disorder is denied.

Skin Disorder

At issue is whether the Veteran is entitled to service connection for a skin disorder.  The weight of the evidence indicates that the Veteran is not entitled to service connection, because there is no in-service incurrence of a skin disorder.

This matter was previously before the Board in August 1997.  The Veteran testified at a hearing before a VA hearing officer in September 1996.  A transcript of the hearing is not of record, but a summary of the hearing is memorialized in an August 1997 Board decision.  The Veteran reported that he was treated for multiple skin disorders in-service, and that he continued to experience symptoms after separating from service.  

However, the Veteran's service treatment records are silent for complaints of a skin disorder.  In his service separation examination, the Veteran's skin was evaluated as normal.  In a medical history provided contemporaneously with his service separation examination, the Veteran denied having or ever having had skin diseases, and he described his state of health as nearly perfect at the time.

VA treatment records indicate from August 2008 to March 2015 that the Veteran was diagnosed with skin disorders.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a skin disorder.  The Veteran has been clearly diagnosed with multiple skin disorders, but the evidence does not indicate that the he manifested an in-service incurrence.  The Veteran's service treatment records are silent for a diagnosis of a skin disorder.  The Veteran's skin was evaluated as normal on his service separation examination, and he reported not having and never having had skin diseases at that time.

Here, the weight of the probative evidence of record simply fails to demonstrate a link between the Veteran's skin disorder and a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a skin disorder is denied.


ORDER

Service connection for hyperthyroidism to include Grave's disease is denied.

Service connection for a heart disorder is denied.

Service connection for a skin disorder is denied.


REMAND

Psychiatric Disorders

At issue is whether the Veteran is entitled to service connection for an acquired psychiatric disorder.  VA treatment records diagnose the Veteran with multiple psychiatric conditions to include depression and PTSD.  The Board notes that the record contains an administrative decision finding that one of the Veteran's claimed stressors for PTSD (getting into a bar fight in the Philippines and being shot at by police before being arrested) was willful misconduct and, therefore, not in the line of duty.  Nevertheless, the Veteran has claimed additional stressors for PTSD, such as the act of unloading and transporting dead bodies.  Furthermore, there is no indication in the record that the Veteran's diagnosis of depression was due to willful misconduct.  Therefore, this triggers VA's duty to assist.  Nevertheless, the record does not contain a VA examination to determine the nature and etiology of the Veteran's psychiatric conditions, and, therefore, this matter must be remanded.  See McLendon.

TDIU

TDIU is inextricably intertwined with all the above issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA psychiatric examination. 

The examiner should diagnose any chronic psychiatric disorder and then opine as to whether any diagnosed psychiatric condition either began during or was otherwise caused by his military service (including a diagnosis of depression).

If the Veteran is found to meet the DSM-IV criteria for PTSD, the examiner should identify the stressor or stressor that supports such a diagnosis.  In so doing the examiner should address whether the act of unloading dead bodies is sufficient to support a diagnosis of PTSD, and, if so, whether such an experience caused the Veteran to develop PTSD.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


